                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MUSTAFA ALI                                     CIVIL ACTION

      v.

MICHAEL D. OVERMYER, THE DISTRICT:
                                                                         FILED
ATTORNEY OF THE COUNTY OF                                                APR 15 2019
PHILADELPHIA and THE ATTORNEY
                                                                      KATE BARKMAN, Clerk
GENERAL OF THE STATE                                                By           Dep. Clerk
OF PENNSYLVANIA                                 NO. 18-1074

                                        ORDER

      NOW, this 15th day of April, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody (Document No. 1),

the Response to Petition for Writ of Habeas Corpus, and the Report and

Recommendation filed by United States Magistrate Judge Marilyn Heffley (Document No.

20) , and no objections to the Report and Recommendation having been filed, and after a

thorough and independent review of the record, it is ORDERED that

      1.     The Report and Recommendation of Magistrate Judge Marilyn Heffley is

APPROVED and ADOPTED;

      2.     The Petition for Writ of Habeas Corpus is DENIED; and,

      3.     There is no probable cause to issue a certificate of appealability.




                                                   ;(~             ~'. '.
                                                   TIMOTHY ! J . ~ , J.
